Case 1:17-cv-02444-DDD-NRN Document 76 Filed 05/21/19 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-02444-DDD-NRN

  REID POLLACK,

  Plaintiff,

  v.

  POLLY MILLER #545 BOULDER COUNTY SHERIFF’S DEPARTMENT

  Defendant.

                                   MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

        It is hereby ORDERED that a Scheduling Conference is set for June 14, 2019 at
  10:30 a.m. The proposed Scheduling Order shall be filed on or before June 7, 2019.

  Date: May 21, 2019




                                           1
